§2)'77§’0]

 

 

4 FILED v
RECE|VED IN THOMAS A wlLDER, met cLERK_
couRT oF chMlNALAPPEALS . TARRANT COUNTY, TEXAS
HMRlOZmS‘ _ 99r092m4
_ no.c-396-010272-115_2016~A ;$M‘=“ ,
Ex A@@U©@Sl@y@l¢lfk §- IN THE 3961;h JUDIcIAL \ .EPUTY
§ .
§ DISTRICT COURT OF
§
DESMOND LEDET § TARRANT COUNTY, TX

APPLICANT'S SUBSEQUENT REQUEST FOR A "FULL AND FAIR" LIVE EVI-
DENTIARY HEARING; SPECIFICALLY IN THIS PARTICULAR REQUEST TO RE-
SOLVE PREVIOUSLY UNRESOLVED FACTS, AND TO DEVELOP THE FACTS.IN
STATE COURT, WHICH ARE MATERIAL TO THE LEGALITY OF APPLICANT'S
.CONFINEMENT AS THOSE FACTS PERTAIN TO HIS PRESENT GROUNDS #27-29

TO THE ABOVE SAID HONORABLE HABEAS CORPUS TRIAL COURT:

COMES NOW DESMOND LEDET, APPLICANT IN §HE ABOVE SAID CAUSE,
and respectfully presents this subsequent and urgent request for
a live evidentiary hearing in regards to his present grounds in
which he asserts: (l`) THE sTAT)E: ILI.EGAI.LY BoLsTERED THE _COMP;_-:
PLAINANT'S CREDIBILITY IN THIS HE-SAY-SHE-SAY TRIAL WITH FALSE
INFORMATION DURING OPENING & ¢LOSING ARGUMENTS CLAIMING THAT SHE
HAD NEVER BEEN CONVICTED OF ANYTHING(misdemeanor or felony)(now
'Grounds'#27 & 28 of present writ) and (2) THE STATE HAVING IMPU~
TED KNOWLEDGE OF THE COMPLAINANT;S EXTENSIVE`CONVICTION RECORD
PRESENTED FALSE AND MISLEADING TESTIMONY THROUGH IT'S WITNESS(W‘
D€t€CtiVe O'Brien)DURING THE TRIAL BEFORE THE JURY(alleging She
-had never been convicted of anything)(present Ground #29). See
the following short list of` reasons for the hearing:

l: The Applicant has already presented police reports that
are in;the;writ memorandum's appendix that prove by clear `
and convincing indisputable evidence that the complainant,

prior to trial had already been convicted of multiple mis-
demeanors , See Grounds #Q7-29,(and reports cited therein)

2. The Applicant has also informed this court on page l§!
in his writ Application that what is in the above reports
"is not exhaustiMe of Lee's conviction history" and attached
a 6 page exhibit(now attached to this motion) proving the
state refuses to disclose Lee's criminal history(Exhibit P).

PAGE i oF 15 (p-io-'l§ is Ex. P.)

3.considering the abovel the Applicant has made a plausible
showing that material records exist showing more convict*s
ions(misdemeanor, etc.) and THE HABEAS coRPUS FACTFINDER As
WELL AS THE APPLICANT SHOULD BOTH BE ALLOWED AN IN CAMERA
REVIEW OF ALL THE INFORHATION IN THE STATE'S POSSESSION
THAT REVEAL THE FULL EXTENT OF MELVINNA LEE'S CONVICTION
RECORD. IN CAHERA REVIEW AT HINIMUH(COPIES TOO IFPOSSIBLEY

4_~Since the State specified NO CONVICTIONS(instead of say-
ing NO FELONIES or NO MISDEMEANORS) all convictions whether
class A, B, or C misdemeanor, or felony are includéd.

5- The Applicant also asserted on page lé§ of the writ Ap~
plication that the above said "facts and reports are not
exhaustive of Melvinna Lee's record but sufficient to show
that she did have convictions and the jury was misled..."

6. On page l§! of the writ Application the Applicant has
already put this court on notice that Michelle M. Kretz(As-
sistant City Attorney of Fort Worth,TX) opposed and refused
to turn over any conviction record(misdemeanor, etc. of the
complainant) and directed the court to see Exhibit P in the
memorandum's appendix(now attached at end of this motion).

7. Credibility was the deciding factor of this trial based
on the 2nd District Court of Appeals in Fort Worth's own ad~
mission in their opinion on direct appeal. The probability
that the Applicant would have been found not guilty had the
jury never been deceived with false information bolstering
Lee's credibility is high.

8. IT WILL BE IMPOSSIBLE'FOR THE FACT FINDER TO RESOLVE
THESE GROUNDS;OR HAND DOWN COMPLETE FACTS; OR MEASURE THE
EXTENT OF THE PREJUDICE TO THE APPLICANT UNTIL:THE`FULL EX#
TENT OF LEE'S CONVICTION RECORD(misdemeanor/felony,etc.)is
EXPOSED IN A LIVE EVIDENTIARY HEARING RIGHT NOW IN STATE
COURT. FOR REVIEW BY THE FACTFINDER AND APPLICANT.

9. Without a hearing to develop these hidden and suppressed
facts it will be impossible to determine the full extent_of
the State's deception,or the full_extent of the DUE PROCESS
violations. The Applicant has raised CUMULATIVE ERROR(#34)
and each conviction the jury was misinformed about should
~be considered cummlatively, not item by item. WHICH IS IH-
POSSIBLE UNLESS ALL.OF HER CONVICTIONS ARE ON THE TABLE BE-
FORE THE FACT FINDER.

Respectfully unless the Applicant has this requested live eviH

dentiary hearing, the Applicant will be deprived of a TFULL AND

FAIR" hearing in the State regarding these Constitutional viola-

tions. See Clark v. dohnson, 202 F.3d 760, 766(5th Cir.ZOOO)(ci-

 

ting Moawad v. Anderson, l43 F.3d 942,948(5th Cir.1998)("To find

PAGE 2 OF 15

an abuse of discretion which would entitle...[petitioner]to dis-
covery and an evidentiary hearing to prove his contentions, we'
would necessarily have to find that the state did not provide
him with a full and fair hearing."). These habeas matters are
simple andcan=beoresolved now in State court by way of the live
evidentiary hearing- It is important to note that although the
Applicant has presented remarkable evidence proving the comj
plainant has multiple convictions, the record of all of those
convictions is not in the recordr thus the record is not deve-
loped in this regard.T The present facts' before the court more
than warrant and justify the holding of a live evidentiary hears

ing in which the record can be developed with live testimony,

 

cross examination, and discovery. See Ex parte Ghahremani, 332
S.W.3d 470, 474-476(Tex.Crim.App.201l)(Similar issue resolved
by way of the live evidentiary hearing).-

The Applicant literally begs this honorable court for a live

 

evidentiary hearing in this matter. The Applicant has "made a
reasonable_attempt, in light of the information available at the
time, to investigate and pursue claims in state court.” Williams
v. Taylor, 529 U.S. 420, 435(2000)(Michael Williams).

The requested hearing could enable the Applicant to prove the
_writs factual allegations, which, if true, would entitle the
Applicant to habeas relief, thus the granting of the hearing is
appropriate.-

The Applicant has also filed along with this motion a motion
requesting the Court to COMPEL the State to turn over Lee's full

conviction record(misdemeanor/felony).

PAGE 3 oF 15

Respectfully stated, the Supreme Court has consistently held
that evidentiary hearings are essential for determinations of

credibility. See Richardson v. Wright5'405~U.S;~208, 219(1972)

 

 

(Brennan J. dissenting)(citing Goldberg v. Kelly, 397 U.S. 254
tlQ?O)(the right to cross examination rest largely on "credibi-
lity and veracity," i.e. where "facts are_ at issue")~ ’The Ap-
plicant has already proven and shown this honorable Court that
the State was untruthfull in opening and closing arguments.
(grounded in the fact that the State argued she had NO convict-
ions, yet Applicant has already presented the above mentioned
records proving that was not true). Qn that same basis the Ap-
plicant has already proven that whenthe Detective who testified
for the State informed the jury Lee had no convictions, that
the State via that Detective presented false and misleading ma-‘
terial evidence. THUS THE cREDIBILITY oF THE sTATE_Is ALREADY
IN SERIOUS QUESTION INDISPUTABhY:" 'IN OTHER WORDS AMLIVE`EVI-
DENTIARY HEARING IS IN DEMAND AND¥ANY PRO§OSED FINDINGS OF FACT
PRESENTED BY THE STATE ON PAPER OPPOSING THE EXISTENCE OF UNDI-
SCLOSED CONVICTIONS(DiSdemeéhGFLét€.)CAN'NOT FAIRLYlBE ADOPTED
OR ACCEPTED AS TRUE BY THIS HONORABLE COURT, DUE-TO THE FACT

THE STATE HAS ALREADY BEEN SHOWN TO BE UNCREDIBLE IN THIS CONST:
YIOLATING MATTER. A HEARING IS MANDATED, RESPECTFULLY. See for

example Hall v. Quarterman, 534 F.3d 365, 392-93(5th Cir.2008)

 

(Patrick E. Higginbotham, Circuit Judge, concurring in part and
dissenting in part)("There is a backdrop to this deficient hear-
ing that cannot be ignored and that is the state trial courts'

PAGE 4 OF 15

consistent and complete adoption of all of the State's findings
throughout this process.")(the State had presented multiple in-
correct findings adopted by the trial court). When remanding
for a live evidentiary hearing the court said: "some of these
accepted 'facts' were both critical and incorrect. These errors
would have been drawn out im a hearing with an opportunity of
counsel to examine the witnesses.” Id at 372(actual 5th Cir. Op.;
)- The State in HALL had presented extremely gross and incorrect
findings WHICH ENDED UP BEING CLEANED UR LATER. Concurring with
the Federal mandated evidentiary hearing, the honorable Patrick
E. Higgonbotham,noted: "There were gaps and inconsistencies
throughout the record»..This CLEANING UP of a statement lies
buried in the paper records but would have been brought to light
by any trial lawyer given the opportunity to cross examine the
opposing party." Id at 377~78. "It is the hearing in open court
which offers the opportunity to expose the very core of the evi-
dence, its accuracy, and its weight.' Id at 390

Paying due respect to the State courti the Applicant has putv
everything forth diligently,so that the court can hold a live

hearing and resolve these presently unresolved issues. See Wainj

 

wright v. Sykes, 433 U.S‘ 72,90(1977)("[T]he state trial on the
merits [should be] the main event, so to speak, rather than a
tryout on the road for what will be the determinative federal
_habeas hearing"). The current records presented by the Appli-
cant are sufficient to notify the court of the existence of the

evidence he now seeks to bring out in a hearing. Thus,in the e-

l

vent of a federal hearing in the future, that evidence would not

PAGE 5 OF 15

be barred from federal consideration by Cullen v. Pinholster,

 

l3l S.Ct. 1388(2011). In other words if Melvinna Lee's actual
and full conviction record(misdemeanor, etc.) was brought out

in a federal evidentiary hearing, it would not be considered

new evidence(evidence that the Applicant did not make known to
the state). To the contrary, the records now before the court
gives actual report numbers, cites resisting arrest, and failure
to I.D; uses the word "conviction" and Fcriminal;historv", etc.
Exhibit P attached to this motion(already in the ll.O7 memorans
dum) even further makes known the existence of the records Ap-
plicant now seeks to bring out in a live hearing. See Cullen)
131 S. Ct. at 1399: "Our cases emphasize that review under §
2254(d)(l) focuses on wHAT THE STATE COURT NEw AND DiD...To del
termine whether a. particular decision is contrary to then esta~
blished law, a federal court must consider whether thev'decision
applies a rule that contradicts such law and how the decision
CONFR¢NTS A SET OF FACTS THAT WERE BEFORE THE STATE COURT".
Without expounding on federal law any further, it is safe to sav
that regarding the matters of this motion, a live hearing
would not be barred in federal court. In fact it would be en-
couraged. And Lee's entire conviction record would be consider-
ed in deciding the habeas issue.

Out of respect for the state court, and having a full undersi
standing of the federal habeas law, the Applicant humbly begs-
this honorable court to hold a hearing and settle these issues
in state court where it should be settled. Such a hearing will
even be benificial to the State. The Supreme Court has empha-

PAGE 6 oF 15

sized "AEDPA's goal of promoting comitv, finality, and federal;
ism by giving state courts the first opportunity to review [a]
claim, and to correct any constitutional violation in the first
instance.' Cullen, at l40l(quoting Jimenez v. Quarterman, 129 S.
Ct. 681,686(2009l(internal quotation marks omitted). Respect-
fully, the Applicant urges this honorable court to take advan~
tage of that opportunity. No need to create federal precedent.

9 These Constitutional violations took place in the 396th Judi-
cial Court of Tarrant County, TX while the presiding judge, the
very honorable George Gallegher, was out of town. The Appli+l
cant IN NO WAY~ FAULTS George Gallegher for ANl~of the con-
cealed indecorous violations of-a FAIR TRIAL that took place in
his courtroom while he was out of town. YET HE PLEADS WITH
THIS COURT TO TAKE ACTION AND CLEAN IT UF‘BY WAY OF THE LIVE

EVIDENTIARY HEARING IN THIS REGARDs GET ALL THE REAL FACTS.

Please see'the ll.O7 Application on these grounds.
4 'PRAYER
The Applicant humbly and respectfully prays that this honora$
able Court will set these matters_for a live evidentiary hear-
ing in the near future as requested in this motion: that no pro-~

posed findings of fact presented from the State will be even V~

considered by this Court until this Court has had the hearing
and reviewed Lee's complete conviction history; and Applicant`c~
_be bench warranted back from TDCJ tbsattend the hearing where
the too will be given fair chance to prepare andppresentndpropos
.sed findings of fact and legal conclusions after said hearing.

REsPTFULLY'sUBHITTED,
`PAGE 7 oF 15 _ _W '

.-.\... .. .,. ... .,.-\,.4.`-'.`». __.. .

DESMOND LEDET
TDCJ #01651095
Telford Unit

 

3899 State Hwy.98
New Boston. TX, 75570

CERTIFICATE OF SERVICE

 

l certify that the original and two copies of the foregoing
motion have been hand delivered to the Tarrant County, TX Crim-
inal District Clerk with instructions for the Clerk to file the
original with the 396th Judicial District Court of Tarrant Coun-
ty, TX; and also with a further request for`the Clerk to file
-one copy with the appellate section of the Tarrant County Dis~
trict Attorney's Office(40l W. Belknap, Fort Worth, TX 76196~

OZOl).

 

'UNSWORN DECLARATION
I, Desmond Ledet, TDCJ#01651095, am presently at the Telford

 

Unit in Bowie County, Texas. I declare under penalty of per-
jury that the facts stated in this document are true and cor~

rect.

 

DESMOND LEDET

PAGE 8 OF 15

NO.C-396-010272~1152016-A

 

Ex PARTE § . In THE 396th JUDICIAL
. § el ;_
§ DISTRICT count oF
§
DEsMoND LEDET § TARRANT counTY, Tx
0RDER
On this day of n ,20 i-the

forgoing "APPLICANT'S SUBSEQUENT REQUEST FOR A 'FULL AND FAIR'
LIVE EVIDENTIARY HEARING; SPECIFICALLY lN THIS PARTICULAR RE-
QUEST TO RESOLVE PREVIOUSLY UNRESOLVED FACTS, AND TO DEVELOP
THE FACTS IN STATE COURT, WHICH ARE MATERIAL TO THE LEGALITY
OF APPLICANT'S CONFINEMENT AS THOSE FACTS PERTAIN»TO HIS PRE~F
SENT GROUNDS #27-29" came on to be heard. The Court is of

the opinion that the motion should be:

c R A N T E D / D E N 1 E D

(Please,circle'one)

 

JUDGE_PRESIDING

(0RDER PAGE) ' PAGE 9 or 15

Michene M. Kreiz - ' ' ' ' . Phone (817) 392-7600
Assistant City Attorney v Michelle. Kretz@fortworthtexas. gov

August27,2013 l _P‘ l O.l: ('7
v Fqgc

Honorable 'Greg Abbott

Texas Attorney General

ATTN Open Records Division
P O Box 12548

Austin, Texas 78711-2548

Certified Mail No.: 7012 3460 0001 0032 0377 f

Re: City of F011 Worth Public lnformation Request No. W028217 from Brian Willingham
Request for police records on M. Lee from 1993 to present and REQUEST FOR A X
PREVIOUS DETERl\/[[NATION _ H

Dear Attorney General Abbott: 4

On August 19, 2013, the City of Fort Worth received a written request from Brian y
Willingham (the “requestcr”) for police records on M. Lee from 1993 to present Exhibit “A” g
contains a certification of the date the City received the request A copy of the request is
included as Exhibi_t “B.” '

/_“

The City has released a portion of the records that do not reflect the privacy interests ""{"
below. However, the City believes that the remaining responsive records are excepted from
disclosure under section 552.101 of the Texas Govermnent Code. Therefore, the City is seeking \

a ruling from your office in accordance with section 552.301 of the Texas Government Code.\ //
Exhibit “C” contains the information at issue The responsive information is provided on disc 10
only. -

Disclosure of criminal history compilations violates common law privacy.

The request seeks records of the Fort Worth Police Department related to a specified
individual The City believes that complying with this request would implicate the individual’s
common law right to privacy As such, the City asserts that it must Withhold all reports, if any,
involving the specified individual, other than in a capacity as a witness, victim or reporting

person.

Section 552.101 excepts from disclosure “infonnation considered to be confidential by
law, either constitutional, statutory, or by judicial decision.” The Texas Supreme Court held that
the predecessor to section 552.101 encompassed the common law right of privacy,- which ' 7
F°’* W°'-‘h ` ' OFFICE OF THE CITY'ATTORNEY _, 19
wm The City of Fort Worth *1000 Throckmorton Street * 3rd Flocr * Fort Worth, Texas 76102 ` é
of

. ‘ll |_' 817-392-7600*Fax817-392-8359
ma m mm PAGE `lO OF 15

Honorable Greg Abbott

CFW PIR No. W028217 Willingham, B.
August 27, 2013

Page 2 of 5

protects information that (1) contains highly intimate or embarrassing facts, the publication of
which would be highly objectionable to a reasonable person, and (2) is not of` legitimate concern
to the public. See Indus. Founa'. v. Tex. Indus. Accl'a'ent Bd., 540 S.W.Zd 668, 685 (Tex. 1976).
ln United States Department OfJustice v. Reporters Committee for Freedom of the Press, 489
U.S. 749 (1989), the United States Supreme Court held that, where an individual's criminal
history information has been compiled by a governmental entity, the information takes on a
character that implicates`the individual's right to privacy. See also Open Records Decision 565
(1990). '

The requestor asks for records involving a specified individual /The City asserts that
complying with this request Would require the City to compile the criminal history, if any, of the
individual and thus implicates the individual’s right of privacy as contemplated in Reporters
Commz`ltee. The requestor_does not indicate that he is acting as the authorized representative of
individual in making this request Theref`ore, the City believes that section 552.101 and the
holding in Reporters Committee require that the City withhold all records, if any, in which the
specified individual is portrayed as a suspect or arrested person.

g
)Id. at 683. `

In addition, your office has found that the following types of information are excepted
from required public disclosure under common law privacy: an individual’s criminal history\'\ £XF/Jé

PAGE 13 OF 15

/':XL¢of`-é

Honorable Greg Abbott

CFW PIR No. W028217 Willingham, B.
August 27, 2013

Page 5 of 5

when compiled by a governmental body, see Open Records Decision No. 565 (citing United
States Dep't of Justz`ce v. Reporters Comm. for Freedom of the Press, 489 U.S. 749 (1989));
personal financial information not relating to a financial transaction between an individual and a
governmental body, see Open Records Decision Nos. 600 (1992), 545 (1990); some kinds of
medical information or information indicating disabilities or specific illnesses, see Open Records
Decision Nos. 470 (1987) (illness from severe emotional and job-related stress), 455 (1987)
(prescription drugs, illnesses, operations, and physical handicaps); and identities of victims of
sexual abuse, see Open Records Decision Nos. 440 (1986), 393 (1983), 339 (1982).'

Ordinarily, the City would only seek to redact either (1) information that identifies or
tends to identify an individual whose privacy is implicated, or (2) information that describes the
conduct or status which raises the privacy concern. However, your office has held that a
governmental body is required to withhold an entire report when identifying information is
inextricably intertwined with other releasable information or when the requestor knows the
identity of the individual whose privacy is implicated.` See Open Records Decisions Nos. 393
(1983), 339 (1982); see also M_orales v. Ellen, 840 S.W.2d 519 (Tex. App.--El Paso 1992, writ
denied)(identity of witnesses to and victims of sexual harassment was highly intimate or

5
)